Per Curiam.
The complaint sets forth a good cause of action as to well No. 5. Whether a good cause of action is stated with respect to well No. 4, no opinion is expressed, because the facts must be developed upon the trial. The order appealed from should, therefore, be affirmed, with ten dollars costs and disbursements, with leave to the defendant to answer within twenty days upon payment of said costs. Present — Dowling, P. J., Merrell, Martin, O’Malley and Proskauer, JJ. Order affirmed, with ten dollars costs and disbursements, with leave to the defendant to answer within twenty days from service of order upon payment of said costs.